Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 9/9/2019.
Claims 1-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8 and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 12 of copending Application No. 16/550,860 in view of ONDA (JP 2001076120). 
16/564,179
16/550,860
Claim 1: An image processing device comprising: an image receiving unit that receives an input of an image set owned by a first user; an image analyzing unit that analyzes each image included in the image set; a tag information setting unit that sets tag information items to be assigned to each image based on analyzing result of each image; and a tag information assigning unit that assigns, as main tag information, the tag information, among the tag information items to be assigned to the image, for which a ratio of the number of times of appearances of the tag information to be assigned to the image to the total number of times of appearances of all the tag information items to be assigned to all the images included in the image set is equal to or greater than a first threshold value and is equal to or less than a second threshold value, to the image, for each image.
Claim 1: An image processing device comprising: an image receiving unit that receives an input of an image set owned by a first user; an attribute information obtaining unit that obtains attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image; an image analyzing unit that performs analysis of the image including subject recognition for recognizing a subject appearing in the image for each image included in the image set; a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image or the subject appearing in the image to the image for each image included in the image set; and a hobby determining unit that counts the number of times of appearances of the tag information by using the number of imaging days of the images, to which the tag information is assigned, for each kind of the tag information, and determines that the first user has a hobby related to the tag information for which a ratio of the number of times of appearances of the tag information counted by using the number of imaging days to the total number of times of appearances of all kinds of the tag information items assigned to the images included in the image set is equal to or greater than a threshold value, or counts the number of times of appearances of the tag information by using the number of the images, to which the tag information is assigned, for each kind of the tag information, and determines that the first user has a hobby related to the tag information for which the number of times of appearances of the tag information counted by using the number of images is equal to or greater than the threshold value.
an image narrowing-down unit that narrows down the images included in the image set to an image group matching a narrowing-down condition according to a command to set the narrowing-down condition of the images, wherein the tag information assigning unit assigns, as the main tag information, the tag information, among the tag information items to be assigned to the image, for which a ratio of the number of times of appearances of the tag information to be assigned to the image to the total number of times of appearances of all the tag information items to be assigned to all the images included in the image group is equal to or greater than a third threshold value and is equal to or less than a fourth threshold value, to the image, for each image included in the image group.
Claim 3: An image processing device comprising: an image receiving unit that receives an input of an image set owned by a first user; an attribute information obtaining unit that obtains attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image; an image analyzing unit that performs analysis of the image including subject recognition for recognizing a subject appearing in the image for each image included in the image set; a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image or the subject appearing in the image to the image for 35 each image included in the image set; a group extracting unit that extracts an image group including two or more images from the image set based on the imaging date and time of each image; and an event determining unit that determines an event occurring in the image group based on the attribute information and the tag information of the image included in the image group for each image group extracted from the image set, wherein the tag information assigning unit assigns, as the tag information, event tag information related to the event to the event and each image captured in the event for each event occurring in the image group extracted from the image set, and the image processing device further comprises a hobby determining unit that counts the number of times of appearances of the , to which the event tag information is assigned, or the number of the events, to which the event tag information is assigned, for each kind of the event tag information, and determines that the first user has a hobby related to the event tag information for which a ratio of the number of times of appearances of the event tag information counted by using the number of imaging days or the number of events to the total number of times of appearances of all kinds of the event tag information items assigned to the images included in the image set is equal to or greater than a threshold value, or counts the number of times of appearances of the event tag information by using the number of the images, to which the event tag information is assigned, for each kind of the event tag information, and determines that the first user has a hobby related to the event tag information for which the number of times of appearances of the event tag information counted by using the number of images is equal to or greater than the threshold value.
an image between the first user and the second user, wherein, in a case where an image owned by the second user is shared with the first user, the image receiving unit adds the shared image as the image set owned by the first user.
Claim 12: The image processing device according to claim 1, further comprising: an image sharing unit that shares images between the first user and a second user, wherein, in a case where images owned by the second user are shared with the first user, the image receiving unit adds the shared images as the image set owned by the first user.


Claim 1 and 3 of the Instant Application (16/550,860) fails to disclose equal to or less than a second threshold value. Secondary reference (ONDA) teaches equal to or less than a second threshold value. Instant Application (16/550,860) and Secondary reference (ONDA) are analogous art because they are from same field of endeavor of image processing. Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Instant Application and ONDA to “equal to or less than a second threshold value” The motivation would be to improve the selection a . 
This is a provisional nonstatutory double patenting rejection.

Specification
The disclosure is objected to because of the following informalities: In paragraph 0019, line 6, “the ratio” should be changed to “the abstraction degree”. Please see Paragraph [0084]. Appropriate correction is required.
Claim Objections
Claims 6 objected to because of the following informalities:  
In claim 6, line 7, “the ratio” should be changed to “the abstraction degree”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 9, 15, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (U.S. Publication No. 2017/0083795) in view of FUJIGAKI (JP Publication No. 2018018428) and further in view of ONDA et al. (JP Publication No. 2001076120) (hereafter, "ONDA").
Regarding claim 1, ONO teaches an image processing device comprising ([0033] The image processing system 10 shown in FIG. 1): an image receiving unit that receives an input of an image set owned by a first user ([0038] The image acquiring section 20 may acquire an image that is uploaded from the client 14 of the user to the server 12 via the network 16 in response to the user's instruction or acquire a second image or second images including at least a part of images specified in response to the user's instruction from a first image or first images already uploaded); an image analyzing unit that analyzes each image included in the image set ([0039] The image analyzer 22 carries out image analysis on the image acquired by the image acquiring section 20); a tag information setting unit that sets tag information items to be assigned to each image based on analyzing result of each image ([0041] The tag information assignor 24 assigns each image with one or more pieces of tag information corresponding to one or more objects present in the image based on the result of the image analysis carried out by the image analyzer 22); and a tag information assigning unit that assigns, as main tag information, the tag information, among the tag information items to be assigned to the image ([0050] the tag ranking determiner 30 ranks each piece of common tag information assigned to images owned by each user; [0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information).
ONO does not teach for which a ratio of the number of times of appearances of the tag information to be assigned to the image to the total number of times of appearances of all the tag information items to be assigned to all the images included in the image set is equal to or greater than a first threshold value and is equal to or less than a second threshold value, to the image, for each image.
[0047] the phrase extraction unit 20 calculates the sum of the number of occurrences of all the words appearing on the web page 40, and calculates the ratio of the number of occurrences of the phrase to the sum of each word as the frequency of occurrence of the phrase. The word/phrase extraction unit 20 extracts words/phrases whose appearance frequency is equal to or higher than a preset frequency threshold value as primary keyword candidates from the word/phrase group appearing on the web page 40; [0020] The keyword candidate selection device 10 has a function of receiving an image to which image attribute information is to be added and specifying a candidate for image attribute information representing the content of the target image. The image attribute information is, for example, keyword information, tag information, or the like).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of ONO to incorporate the step/system of selecting a specific image attribute information which for a ratio is equal to or greater than a preset threshold value by calculating the ratio of a number of appearances of the specific image attribute information to a sum of appearances of all the image attribute information items like tag information by FUJIGAKI. 
The suggestion/motivation for doing so would have been to improve the accuracy for creating a tag information (word) for expressing the content of an image. ([0002] A technique for automatically adding image attribute information (for example, keyword or tag information) expressing the content of an image to an image is known; [0006] An object of the present invention is to compare a case where a word or phrase extracted by searching for an image similar to the target image is specified as an image attribute information candidate of the target image, and to image a word or phrase more suitable for expressing the target image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of ONO and FUJIGAKI does not expressly teaches is equal to or less than a second threshold value, to the image, for each image. 
However, ONDA teaches is equal to or less than a second threshold value, to the image, for each image ([0029] the total number of occurrences calculated in S13 is compared with the second threshold value. Here, the second threshold value is used to eliminate an error due to color shift … the total of the appearance ratios for all candidate colors (or the ratio of the total number of appearances for all candidate colors to the entire image) is calculated, and a predetermined ratio (for example, 95%) is used as the second threshold value; [0031] when the first threshold value is the number of occurrences A, the only colors whose number of appearances is larger than the first threshold value are color b and color c. The color b and the color c are candidate colors at this time; [0032] it is assumed that the total number of appearances of the color b and the color c does not exceed the second threshold value).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of ONO and FUJIGAKI to incorporate the step/system of selecting a specific image attribute information which for a ratio does not exceed a predetermined threshold value by calculating the ratio of a number of appearances of the specific image attribute information to entire the image items by ONDA.
One skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine ONO with FUJIGAKI and ONDA to obtain the invention as specified in claim 1. 
[0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information), the tag information assigning unit assigns, as the main tag information, the two or more tag information items ([0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information).
ONO does not teach for which the ratio is equal to or greater than the first threshold value, and is equal to or less than the second threshold value, for which the ratio is equal to or greater than the first threshold value, and is equal to or less than the second threshold value, to the image, for each image.
However, FUJIGAKI teaches for which the ratio is equal to or greater than the first threshold value ([0047] the phrase extraction unit 20 calculates the sum of the number of occurrences of all the words appearing on the web page 40, and calculates the ratio of the number of occurrences of the phrase to the sum of each word as the frequency of occurrence of the phrase. The word/phrase extraction unit 20 extracts words/phrases whose appearance frequency is equal to or higher than a preset frequency threshold value as primary keyword candidates from the word/phrase group appearing on the web page 40), for which the ratio is equal to or greater than the first threshold value ([0047] the phrase extraction unit 20 calculates the sum of the number of occurrences of all the words appearing on the web page 40, and calculates the ratio of the number of occurrences of the phrase to the sum of each word as the frequency of occurrence of the phrase. The word/phrase extraction unit 20 extracts words/phrases whose appearance frequency is equal to or higher than a preset frequency threshold value as primary keyword candidates from the word/phrase group appearing on the web page 40).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of ONO to incorporate the step/system of selecting a specific image attribute information which for a ratio is equal to or greater than a preset threshold value by calculating the ratio of a number of appearances of the specific image attribute information to a sum of appearances of all the image attribute information items like tag information by FUJIGAKI. 
The suggestion/motivation for doing so would have been to improve the accuracy for creating a tag information (word) for expressing the content of an image. ([0002] A technique for automatically adding image attribute information (for example, keyword or tag information) expressing the content of an image to an image is known; [0006] An object of the present invention is to compare a case where a word or phrase extracted by searching for an image similar to the target image is specified as an image attribute information candidate of the target image, and to image a word or phrase more suitable for expressing the target image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of ONO and FUJIGAKI does not expressly teaches is equal to or less than the second threshold value, and is equal to or less than the second threshold value, to the image, for each image.
However, ONDA teaches is equal to or less than the second threshold value ([0029] the total number of occurrences calculated in S13 is compared with the second threshold value ... the total of the appearance ratios for all candidate colors (or the ratio of the total number of appearances for all candidate colors to the entire image) is calculated, and a predetermined ratio (for example, 95%) is used as the second threshold value; [0032] it is assumed that the total number of appearances of the color b and the color c does not exceed the second threshold value), and is equal to or less than the second threshold value, to the image, for each image ([0029] the total number of occurrences calculated in S13 is compared with the second threshold value ... the total of the appearance ratios for all candidate colors (or the ratio of the total number of appearances for all candidate colors to the entire image) is calculated, and a predetermined ratio (for example, 95%) is used as the second threshold value; [0032] it is assumed that the total number of appearances of the color b and the color c does not exceed the second threshold value).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of ONO and FUJIGAKI to incorporate the step/system of selecting a specific image attribute information which for a ratio does not exceed a predetermined threshold value by calculating the ratio of a number of appearances of the specific image attribute information to entire the image items by ONDA.
One skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine ONO with FUJIGAKI and ONDA to obtain the invention as specified in claim 4. 
Regarding claim 9, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. ONO teaches wherein the image receiving unit receives an input of a new image owned by the first user, and adds the new image to the image set, the image analyzing unit analyzes the new image, the tag information setting unit sets tag information items to be assigned to the new image based on an analyzing result of the new image ([0070] The image processing system 10 performs the above-described image analysis, assignment of tag information … and determination of a rank of a piece of common tag information every time a new image is added), and the tag information assigning unit assigns, as the main tag information, the tag information, among the tag information items to be assigned to the image ([0050] the tag ranking determiner 30 ranks each piece of common tag information assigned to images owned by each user; [0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information), included in the image set ([0038] The image acquiring section 20 may acquire … second images including at least a part of images specified in response to the user's instruction) including the new image ([0070] every time a new image is added).
ONO does not teach for which the ratio is equal to or greater than the first threshold value and is equal to or less than the second threshold value, to the image, for each image included in the image set.
However, FUJIGAKI teaches for which the ratio is equal to or greater than the first threshold value ([0047] the phrase extraction unit 20 calculates the sum of the number of occurrences of all the words appearing on the web page 40, and calculates the ratio of the number of occurrences of the phrase to the sum of each word as the frequency of occurrence of the phrase. The word/phrase extraction unit 20 extracts words/phrases whose appearance frequency is equal to or higher than a preset frequency threshold value as primary keyword candidates from the word/phrase group appearing on the web page 40).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of ONO to incorporate the step/system of selecting a specific image attribute information which for a ratio is equal to or greater than a preset threshold value by calculating the ratio of a number of appearances of the specific image attribute 
The suggestion/motivation for doing so would have been to improve the accuracy for creating a tag information (word) for expressing the content of an image. ([0002] A technique for automatically adding image attribute information (for example, keyword or tag information) expressing the content of an image to an image is known; [0006] An object of the present invention is to compare a case where a word or phrase extracted by searching for an image similar to the target image is specified as an image attribute information candidate of the target image, and to image a word or phrase more suitable for expressing the target image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of ONO and FUJIGAKI does not expressly teaches is equal to or less than the second threshold value, to the image, for each image included in the image set.
However, ONDA teaches is equal to or less than the second threshold value, to the image, for each image ([0029] the total number of occurrences calculated in S13 is compared with the second threshold value ... the total of the appearance ratios for all candidate colors (or the ratio of the total number of appearances for all candidate colors to the entire image) is calculated, and a predetermined ratio (for example, 95%) is used as the second threshold value; [0032]  it is assumed that the total number of appearances of the color b and the color c does not exceed the second threshold value)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of ONO and FUJIGAKI to incorporate the step/system of selecting a specific image attribute information which for a ratio does 
One skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine ONO with FUJIGAKI and ONDA to obtain the invention as specified in claim 9. 
With respect to claim 15, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 18, arguments analogous to those presented for claim 9, are applicable.
With respect to claim 20, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 21, arguments analogous to those presented for claim 1, are applicable.

Claim 2, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (U.S. Publication No. 2017/0083795) in view of FUJIGAKI (JP Publication No. 2018018428) and further in view of ONDA et al. (JP Publication No. 2001076120) (hereafter, "ONDA") and Rapantzikos et al. (U.S. Publication No. 2017/0193009) (hereafter, "Rapantzikos").
Regarding claim 2, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. ONO teaches wherein the tag information setting unit sets, as the tag information items to be assigned to the image, two or more tag information items ([0041] The tag information assignor 24 assigns each image with one or more pieces of tag information corresponding to one or more objects present in the image based on the result of the image analysis),  the tag information assigning unit assigns, as the main tag information, tag information, among the two or more tag information items which are to be assigned to the image ([0050] the tag ranking determiner 30 ranks each piece of common tag information assigned to images owned by each user; [0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information).
ONO does not teach which have different abstraction degrees, among a plurality of tag information items which is included in the same category and has different abstraction degrees, for each image, and have different abstraction degrees, for which the ratio is equal to or greater than the first threshold value and is equal to or less than the second threshold value, to the image.
However, Rapantzikos teaches which have different abstraction degrees, among a plurality of tag information items which is included in the same category and has different abstraction degrees, for each image, and have different abstraction degrees ([0040] Object detection may be run on the image in 308. In an embodiment, object detection may be implemented as one or more object detection models to determine generic classes of objects. The object detection model analyzes the image to determine tags for generic categories of items in the image such as, for example, determining tags at different abstraction levels such as person, automobile, plant, animal or the like, but also dog, domestic dog, Labrador dog. Inter-model fusion may be performed in 316, whereby tags obtained from running several object detection models on the image may be combined to generate tags in 324 defining labels for each detected object).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of ONO to incorporate the step/system of determining tags for same categories of items in the image and determining tags at different abstraction levels by Rapantzikos. 
The suggestion/motivation for doing so would have been to improve the accuracy for creating and selecting meaningful tags about an image. ([0002] provide more relevant universal search capabilities, with ease and accuracy; [0006] techniques that enable filtering or "de-noising" computer vision-generated tags or annotations in images; [0051] 1) selecting the tags that are conceptually closer; and 2) accumulating the confidence of those tags and selecting the most confident ones). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of ONO and Rapantzikos does not expressly teaches for which the ratio is equal to or greater than the first threshold value and is equal to or less than the second threshold value, to the image.
However, FUJIGAKI teaches for which the ratio is equal to or greater than the first threshold value and ([0047] the phrase extraction unit 20 calculates the sum of the number of occurrences of all the words appearing on the web page 40, and calculates the ratio of the number of occurrences of the phrase to the sum of each word as the frequency of occurrence of the phrase. The word/phrase extraction unit 20 extracts words/phrases whose appearance frequency is equal to or higher than a preset frequency threshold value as primary keyword candidates from the word/phrase group appearing on the web page 40).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of ONO and Rapantzikos to incorporate the step/system of selecting a specific image attribute information which for a ratio is equal to or greater than a preset threshold value by calculating the ratio of a number of appearances of the specific image attribute information to a sum of appearances of all the image attribute information items like tag information by FUJIGAKI.  
The suggestion/motivation for doing so would have been to improve the accuracy for creating a tag information (word) for expressing the content of an image. ([0002] A technique for automatically adding image attribute information (for example, keyword or tag information) expressing the content of an image to an image is known; [0006] An object of the present invention is to compare a case where a word or phrase extracted by searching for an image similar to the target image is specified as an image attribute information candidate of the target image, and to image a word or phrase more suitable for expressing the target image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of ONO with Rapantzikos and FUJIGAKI does not expressly teaches is equal to or less than the second threshold value, to the image. 
However, ONDA teaches is equal to or less than the second threshold value, to the image ([0029] the total number of occurrences calculated in S13 is compared with the second threshold value. Here, the second threshold value is used to eliminate an error due to color shift … the total of the appearance ratios for all candidate colors (or the ratio of the total number of appearances for all candidate colors to the entire image) is calculated, and a predetermined ratio (for example, 95%) is used as the second threshold value; [0031] when the first threshold value is the number of occurrences A, the only colors whose number of appearances is larger than the first threshold value are color b and color c. The color b and the color c are candidate colors at this time; [0032] it is assumed that the total number of appearances of the color b and the color c does not exceed the second threshold value).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of ONO with Rapantzikos and FUJIGAKI to incorporate the step/system of selecting a specific image attribute information which for a ratio does not exceed a predetermined threshold value by calculating the ratio of a number of appearances of the specific image attribute information to entire the image items by ONDA.

Regarding claim 14, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. ONO teaches wherein the tag information assigning unit assigns tag information, among the tag information items to be assigned to the image ([0041] The tag information assignor 24 assigns each image with one or more pieces of tag information corresponding to one or more objects present in the image based on the result of the image analysis), as the main tag information to the image, to the image, for each image ([0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information).
ONO does not teach which is other than the tag information assigned. 
However, Rapantzikos teaches which is other than the tag information assigned (FIG.4; [0051] 1) selecting the tags that are conceptually closer; and 2) accumulating the confidence of those tags and selecting the most confident ones... running one or more object detection models may produce one or more lists automatically-extracted annotations or tags for the image;  [0053] Running object detection models of different nature, i.e., of 'generic' and 'specific' nature, may produce competing or complementary lists of tags and confidence values, e.g. tags such as 'Labrador Retriever', 'gun dog', 'dog', 'domestic dog', 'Canis lupus familiaris', 'animal' 'cat', 'street'). Intra-level filtering based on NLP methods may produce a natural hierarchy of those tags by removing the outliers ('cat', 'street') as in the inter-level filtering case and by also creating an abstract-to-less-abstract hierarchy ('animal', 'dog', 'domestic dog', 'gun dog', 'Labrador Retriever', 'Canis lupus familiaris')).

The suggestion/motivation for doing so would have been to improve the accuracy for creating and selecting meaningful tags about an image. ([0002] provide more relevant universal search capabilities, with ease and accuracy; [0006] techniques that enable filtering or "de-noising" computer vision-generated tags or annotations in images; [0051] 1) selecting the tags that are conceptually closer; and 2) accumulating the confidence of those tags and selecting the most confident ones). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine ONO with Rapantzikos, FUJIGAKI and ONDA to obtain the invention as specified in claim 14.
With respect to claim 16, arguments analogous to those presented for claim 2, are applicable.

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (U.S. Publication No. 2017/0083795) in view of FUJIGAKI (JP Publication No. 2018018428) and further in view of ONDA et al. (JP Publication No. 2001076120) (hereafter, "ONDA") and Lerman (U.S. Publication No. 2019/0065855). 
Regarding claim 8, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. Lerman teaches further comprising: an image narrowing-down unit that narrows down the images to an image group matching a narrowing-down condition according to a command to set the narrowing-down condition of the images, included in the image group ([0028] The stored images can each be stored in a database with data tags associating the image to the condition attribute. In addition or as an alternative to data tags, the system processor can associate the stored images to condition attributes using a lookup table or using other suitable techniques. By selecting a group of stored images according to one or more condition attributes of the user device, the system filters the stored images that are used in the image matching process to reduce the number of images)
Lerman does not teach wherein the tag information assigning unit assigns, as the main tag information, the tag information, among the tag information items to be assigned to the image, for which a ratio of the number of times of appearances of the tag information to be assigned to the image to the total number of times of appearances of all the tag information items to be assigned to all the images included in the image group is equal to or greater than a third threshold value and is equal to or less than a fourth threshold value, to the image, for each image.
However, ONO teaches wherein the tag information assigning unit assigns, as the main tag information, the tag information, among the tag information items to be assigned to the image ([0050] the tag ranking determiner 30 ranks each piece of common tag information assigned to images owned by each user; [0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information), included in the image set ([0038] The image acquiring section 20 may acquire … second images including at least a part of images specified in response to the user's instruction).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Lerman to incorporate the step/system of assigning a highest rank tag among two more pieces of common tag information by ONO. 
The suggestion/motivation for doing so would have been to improve for creating a tag information assigned to an image in order of importance for a user. ([0010] An object of the invention is to overcome the above problem of the prior art and provide an image processing device, an image processing method and a recording medium capable of ranking a piece of tag information assigned to an image owned by a user in order of importance for the user). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Lerman and ONO does not expressly teaches for which a ratio of the number of times of appearances of the tag information to be assigned to the image to the total number of times of appearances of all the tag information items to be assigned to all the images included in the image group is equal to or greater than a third threshold value and is equal to or less than a fourth threshold value, to the image, for each image. 
However, FUJIGAKI teaches for which a ratio of the number of times of appearances of the tag information to be assigned to the image to the total number of times of appearances of all the tag information items to be assigned to all the images included in the image group is equal to or greater than a third threshold value and ([0047] the phrase extraction unit 20 calculates the sum of the number of occurrences of all the words appearing on the web page 40, and calculates the ratio of the number of occurrences of the phrase to the sum of each word as the frequency of occurrence of the phrase. The word/phrase extraction unit 20 extracts words/phrases whose appearance frequency is equal to or higher than a preset frequency threshold value as primary keyword candidates from the word/phrase group appearing on the web page 40; [0020] The keyword candidate selection device 10 has a function of receiving an image to which image attribute information is to be added and specifying a candidate for image attribute information representing the content of the target image. The image attribute information is, for example, keyword information, tag information, or the like).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Lerman and ONO to incorporate the step/system of selecting a specific image attribute information which for a ratio is equal 
The suggestion/motivation for doing so would have been to improve the accuracy for creating a tag information (word) for expressing the content of an image. ([0002] A technique for automatically adding image attribute information (for example, keyword or tag information) expressing the content of an image to an image is known; [0006] An object of the present invention is to compare a case where a word or phrase extracted by searching for an image similar to the target image is specified as an image attribute information candidate of the target image, and to image a word or phrase more suitable for expressing the target image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Lerman with ONO and FUJIGAKI does not expressly teaches is equal to or less than a fourth threshold value, to the image, for each image. 
However, ONDA teaches is equal to or less than a fourth threshold value, to the image, for each image ([0029] the total number of occurrences calculated in S13 is compared with the second threshold value. Here, the second threshold value is used to eliminate an error due to color shift … the total of the appearance ratios for all candidate colors (or the ratio of the total number of appearances for all candidate colors to the entire image) is calculated, and a predetermined ratio (for example, 95%) is used as the second threshold value; [0031] when the first threshold value is the number of occurrences A, the only colors whose number of appearances is larger than the first threshold value are color b and color c. The color b and the color c are candidate colors at this time; [0032] it is assumed that the total number of appearances of the color b and the color c does not exceed the second threshold value).

One skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Lerman with ONO, FUJIGAKI and ONDA to obtain the invention as specified in claim 8.
With respect to claim 17, arguments analogous to those presented for claim 8, are applicable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ONO (U.S. Publication No. 2017/0083795) in view of FUJIGAKI (JP Publication No. 2018018428) and further in view of ONDA et al. (JP Publication No. 2001076120) (hereafter, "ONDA") and DACHILLE (U.S. Publication No. 2018/0337994).
Regarding claim 10, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. The combination of ONO with FUJIGAKI and ONDA does not teach further comprising:  26an image sharing unit that shares an image between the first user and the second user, wherein, in a case where an image owned by the second user is shared with the first user, the image receiving unit adds the shared image as the image set owned by the first user.
However, DACHILLE teaches further comprising:  26an image sharing unit that shares an image between the first user and the second user (FIG. 1; [0042] client device 120 may also include sharing application 158a. Sharing application 158b may be implemented using hardware and/or software of client device 120 … Sharing application 158a and sharing application 158b may enable a user (e.g., a sending user) to grant one or more others access to images in the user's image library. Sharing application 158a and sharing application 158b may further enable a user (e.g., a recipient) to set up automatic saving functionality to save one or more images to which other users have granted access in the recipient's image library), wherein, in a case where an image owned by the second user is shared with the first user, the image receiving unit adds the shared image as the image set owned by the first user ([0092] the second user is provided access to the shared images of the first user. For example, the second user can be granted permission(s) to access shared images of the first user's library of images; [0096] when the second user is granted access to shared images of the first user, the shared images are automatically added to the image library of the second user).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of ONO with FUJIGAKI and ONDA to incorporate the step/system of sharing an image between the first user and the second user by DACHILLE.
The suggestion/motivation for doing so would have been to reduce the need for users to take additional actions to share images. ([0028] The techniques described herein can automatically grant recipients access to images from a sending user, and can automatically save images that meet a user's criteria. The techniques therefore reduce or eliminate the need for users to take specific actions with devices to share images and provide convenience of automatically building an image library relevant to the user. In one example, described sharing techniques reduce the burden to a user of manually sharing large amounts of photos with a family member on an ongoing basis). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine with ONO with FUJIGAKI, ONDA and DACHILLE to obtain the invention as specified in claim 10.

Claim 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (U.S. Publication No. 2017/0083795) in view of FUJIGAKI (JP Publication No. 2018018428) and further in view of ONDA et al. (JP Publication No. 2001076120) (hereafter, "ONDA") and Li et al. (U.S. Publication No. 2019/0180101) (hereafter, "Li").
Regarding claim 11, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. ONO teaches main tag ([0091] when an image is assigned with two or more pieces of common tag information, the image ranking determiner may rank the image based on the rank of a piece of common tag information having the highest rank among the two or more pieces of common tag information).
The combination of ONO with FUJIGAKI and ONDA does not teach further comprising: an image display unit that displays at least a part of the images included in the image set on a display, wherein the image display unit displays the tag information assigned to the image displayed on the display in association with the image displayed on the display.
However, Li teaches further comprising: an image display unit that displays at least a part of the images included in the image set on a display ([0044] image recognition and classification on images uploaded by the terminal, the image recognition server 1 may label the uploaded images; [0076] FIG. 7 is a schematic diagram of another terminal display interface), wherein the image display unit displays the tag information assigned to the image displayed on the display in association with the image displayed on the display ([0075] the first label information may be alternatively displayed, based on a preset label display format, on an original image; [0076] As shown in FIG. 7B or FIG. 7C, when one or more image files including a target object are generated, the target object in the image file may be labeled, and reference may be made to FIG. 7B or FIG. 7C for specific label information; or a target object in the original image may be labeled, and reference may be made to label information in FIG. 7A for specific label information).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of ONO with FUJIGAKI and ONDA to incorporate the step/system of displaying a label/tag information assigned to the image by Li.
The suggestion/motivation for doing so would have been to improve image recognition efficiency by enhancing accuracy of a generated label/tag. ([0005] may store the object category information in the image file as the first label information … the terminal may recognize the target object by using the neural network computation apparatus in the terminal, so as to improve the image recognition efficiency of the terminal; [0014] It can be learned that the terminal further improves accuracy of a generated label). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine with ONO with FUJIGAKI, ONDA and Li to obtain the invention as specified in claim 11.
With respect to claim 19, arguments analogous to those presented for claim 11, are applicable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ONO (U.S. Publication No. 2017/0083795) in view of FUJIGAKI (JP Publication No. 2018018428) and further in view of ONDA et al. (JP Publication No. 2001076120) (hereafter, "ONDA") and NAKAO et al. (U.S. Publication No. 2019/0370593) (hereafter, "NAKAO").
Regarding claim 12, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. ONO teaches wherein the tag information setting unit sets, as the tag information [0041] The tag information assignor 24 assigns each image with one or more pieces of tag information corresponding to one or more objects present in the image based on the result of the image analysis).
The combination of ONO with FUJIGAKI and ONDA does not teach tag information indicating an emotion of a person appearing in each image.
However, NAKAO teaches tag information indicating an emotion of a person appearing in each image ([0074] Each of the facial images is assigned a tag indicating an emotion of the user (for example, enjoyment, sadness, laughter, crying, pretense of ignorance, or lack of emotion) as associated with an expression or attitude of the face. The tag may be assigned by the user, or may be assigned by image capture display device 20 or information-processing device 10 by use of an image recognition technique).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of ONO with FUJIGAKI and ONDA to incorporate the step/system of assigning a tag indicating an emotion of a person in an image by NAKAO.
The suggestion/motivation for doing so would have been to improve a probability of object detection in image recognition and create an image with a tag about facial expression based on the improved image recognition ([0012] The present invention makes it possible to improve a probability of object detection in image recognition; [0075] image composition unit 30 may superimpose a second composite image, of which ... a facial expression, depends on a result of image recognition; [0077] By changing various aspects of a second composite image depending on a result of image recognition as described, a user can derive more enjoyment in viewing a composite image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ONO (U.S. Publication No. 2017/0083795) in view of FUJIGAKI (JP Publication No. 2018018428) and further in view of ONDA et al. (JP Publication No. 2001076120) (hereafter, "ONDA") and LEE et al. (KR Publication No. 20160142163) (hereafter, "LEE").
Regarding claim 13, the combination of ONO with FUJIGAKI and ONDA teaches all the limitations of claim 1 above. ONO teaches wherein the tag information setting unit sets, as the tag information items to be assigned to each image ([0041] The tag information assignor 24 assigns each image with one or more pieces of tag information corresponding to one or more objects present in the image based on the result of the image analysis).
The combination of ONO with FUJIGAKI and ONDA does not teach tag information indicating an emotion of a person who captures each image according to a command to set an emotion of a photographer.
However, LEE teaches tag information indicating an emotion of a person who captures each image according to a command to set an emotion of a photographer ([0043] the processor 170 may generate metadata related to an image captured by the camera module 110 and store it together with the image. Metadata includes, for example, the time and place the image was taken, people included in the image, tags inserted in the image (eg, time, place, people, user's emotions, events related to the image (eg, vacation, birthday), Travel, etc.). According to an embodiment, an emotion or event of a photographer may be input by a user).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of ONO with FUJIGAKI 
The suggestion/motivation for doing so would have been to improve the reproduction, management, and sharing of an image ([0005] An object of the present invention is to provide an electronic device capable of facilitating reproduction, management, and sharing of an image by combining a plurality of photos to generate a single image file; [0009] a user may group and manage a plurality of images into a single file. Accordingly, it may be easy to reproduce, manage, and share images. In addition, you can conveniently enjoy a number of photos included in the grouped image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine with ONO with FUJIGAKI, ONDA and LEE to obtain the invention as specified in claim 13.

Allowable Subject Matter
Claim 3, 5, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/              Examiner, Art Unit 2669
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669